Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 193RD JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 11th day of July, 2014, the
cause on appeal to revise or reverse the judgment between

TEXAS HEALTH RESOURCES AND                           On Appeal from the 193rd Judicial District
TEXAS HEALTH PRESBYTERIAN                            Court, Dallas County, Texas
HOSPITAL DALLAS D/B/A                                Trial Court Cause No. DC-13-09473-L.
PRESBYTERIAN HOSPITAL OF                             Opinion delivered by Justice Myers.
DALLAS, Appellants                                   Justices Lang and Brown participating.

No. 05-13-01754-CV          V.

MICHELLE KRUSE, Appellee

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee MICHELLE KRUSE recover her costs of this appeal from
appellants TEXAS HEALTH RESOURCES AND TEXAS HEALTH PRESBYTERIAN
HOSPITAL DALLAS D/B/A PRESBYTERIAN HOSPITAL OF DALLAS.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 16th day of June, 2015.




                                                           LISA MATZ, Clerk




                                        –2–